Exhibit 99.2 PricewaterhouseCoopers One Spencer Dock North Wall Quay Dublin 1 Ireland I.D.E. Box No. 137 Telephone +353 (0) 1 792 6000 Facsimile +353 (0) 1 792 6200 www.pwc.com/ie December 14, 2009 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Commissioners: We are aware that our report dated December 14, 2009 on our review of interim financial information of Amarin Corporation plc for the six month periods ended June 30, 2009 and June 30, 2008 and included in the Company's Form 6-K dated December 14, 2009, is incorporated by reference in its Registration Statement on Form F-1 dated December 14, 2009. Yours truly, PricewaterhouseCoopers
